     Case 1:18-cr-00152-DAD-BAM Document 38 Filed 08/04/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:18-CR-00152-DAD-BAM
                                                 )
10           Plaintiff,                          ) APPLICATION AND ORDER FOR
                                                 ) APPOINTMENT OF CJA PANEL COUNSEL
11    vs.                                        )
                                                 )
12    MARTIN HERNANDEZ,                          )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15           Defendant, Martin Hernandez, through the Federal Defender for the Eastern District of
16   California, hereby requests appointment of CJA Panel Counsel.
17
             Because Mr. Hernandez had retained counsel and is now seeking appointed counsel
18
     under General Order 595, the defendant submits the attached Financial Affidavit as evidence of
19
     his inability to retain counsel.
20
21           Because General Order 595 appoints counsel for all indigent defendants seeking

22   assistance under the First Step Act, based on review of the attached Financial Affidavit, it is

23   respectfully recommended that this Court authorize CJA Panel Counsel to represent Mr.
24
     Hernandez on his compassionate release proceedings related to this case.
25
26           DATED: August 4, 2020                                /s /Eric V. Kersten
                                                           ERIC V. KERSTEN
27                                                         Assistant Federal Defender
28                                                         Branch Chief, Fresno Office
     Case 1:18-cr-00152-DAD-BAM Document 38 Filed 08/04/20 Page 2 of 2


1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
        Dated:    August 4, 2020                              /s/ Barbara   A. McAuliffe            _
7                                                      UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
